Name: Council Regulation (EEC) No 730/91 of 21 March 1991 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 No L 80/327. 3. 91 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 730/91 of 21 March 1991 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey Whereas Article 9 of Regulation (EEC) No 1 1 80/77 should accordingly be amended, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Annex IV to Council Decision No 1 /77 of the EEC-Turkey Association Council of 17 May 1977 on new concessions for imports of Turkish agricultural products into the Community stipulates that the additional amount, if any, to be deducted from the levy on imports into the Community of untreated olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10 and originating in Turkey, is to be fixed for each year of appli ­ cation by an Exchange of Letters between the Commu ­ nity and Turkey ; Whereas Regulation (EEC) No 11 80/77 (  ), as last amended by Regulation (EEC) No 4016/88 (2), imple ­ mented the abovementioned Decision, in particular as regards olive oil ; Whereas the Contracting Parties have agreed, by an exchange of letters, to fix the additional amount in ques ­ tion at ECU 10,88 per 100 kilograms for the period from 1 November 1987 to 31 December 1991 : Article 1 Article 9 ( 1 ) (b) of Regulation (EEC) No 1180/77 is hereby replaced by the following : '(b) an amount equal to the special export charge imposed by Turkey on such oil within a limit of ECU 10,88 per 100 kilograms, that amount being increased from 1 November 1987 to 31 December 1991 by ECU 10,88 per 100 kilo ­ grams'. Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 March 1991 . For the Council The President G. WOHLFART (') OJ No L 142, 9 . 6 . 1977, p . 10 . O OJ No L 358 , 27. 12. 1988, p . 3 .